Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 8-9, and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Winder (WO0028925A1).

In regard to claim 1, Winder discloses a monitoring system for an osseointegrated prosthesis (since the bone grows into the pores of the implant (page 4, last paragraph, osseointegration is defined as “the formation of a direct interface between an implant and bone, without intervening soft tissue”; therefore the implant is osseointegrated) comprising: 
one or more wave-generating elements 15 (send/receive probe) operably coupled to a surface of the osseointegrated prosthesis 10 (sends acoustic or ultrasonic waves through therefore operably coupled fig 8-9; pg 24: placed in contact with prosthesis 10), the one or more wave-generating elements 15 configured to generate guided waves 30’ (guided via the probe or via channels as shown in fig 7A-7E for example) along the osseointegrated prosthesis interrogating (defined as obtaining data from) an interface between bone and the prosthesis (11; page 24, obtaining data from by determining if the readings have changed and the prosthesis has loosened); 
and a sensing system 11, 23 (page 24: compares prior and actual data to determine if the prosthesis has loosened) configured to sense a condition of the interface between bone and the prosthesis. (page 24: diagnostic system for determining… the prosthesis has loosened within the medullary canal)
In regard to claims 4 and 12, Winder discloses the monitoring system according to claims 1 and 9 and further discloses the sensing system is configured to sense an increased energy absorption condition of the interface between the bone and the prosthesis as the bone grows into a porous surface of the prosthesis.  (see page 22: as the channels fill with bony ingrowth, the absorption will increase and therefore show a greater reduction in intensity from the proximal to the distal end)
In regard to claims 5 and 13, Winder discloses the monitoring system according to claims 1 and 9 and further discloses the one or more wave-generating elements 15 is configured to generate longitudinal guided waves 30’ (see fig 8-9) interrogating (defined as obtaining data from) an interface between bone and the prosthesis. (page 24, obtaining data from by determining if the readings have changed and the prosthesis has loosened).
In regard to claim 8, Winder discloses the monitoring system according to Claim 1 and further discloses the one or more wave-generating elements 15 comprise one or more piezoelectric elements (page 6, last paragraph: a tranducer…and/or a piezoelectric membrane material).
In regard to claim 9, Winder discloses an osseointegrated prosthesis system (bony ingrowth into the prosthesis therefore osseointegrated, see page 4, last paragraph) comprising: 
an osseointegrated prosthesis member 10 engageable with a bone along an interface; 
a monitoring system 15 (send/receive probe) operably coupled to the osseointegrated prosthesis member configured to quantitatively assess the osseointegration of the osseointegrated prosthesis member (11; page 24, obtaining data from by determining if the readings have changed and the prosthesis has loosened); 
a piezoelectric element coupled directly to a surface of the osseointegrated prosthesis member (page 6, last paragraph: a transducer…and/or a piezoelectric membrane material which is disposed  between a porous material wrapped around the prosthesis and the outer periphery of the prosthesis), the piezoelectric element configured to output guided waves (guided by transducer in fig 9 or by channels in fig 7) along the osseointegrated prosthesis member interrogating (interpreted as providing data on) the interface between the bone and the osseointegrated prosthesis member (page 24: compares prior and actual data to determine if the prosthesis has loosened);
 and a sensing system 11, 23 (page 24: compares prior and actual data to determine if the prosthesis has loosened) configured to sense a condition of the interface between bone and the osseointegrated prosthesis member. (page 24: diagnostic system for determining… the prosthesis has loosened within the medullary canal)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Winder (WO0028925A1) in view of Owens (3947897).

In regard to claims 2 and 10, Winder meets the claim limitations as discussed in the rejection of claims 1 and 9 and further teaches the one or more wave-generating elements 15 operably coupled to a surface of the prosthesis 10 comprises the one or more wave-generating elements operably 15.  
While Winder teaches the monitoring system may be applied to different implants (page 1, paragraph 1), Winder does not teach the prosthesis is percutaneous.
Owens teaches an implant that has a percutaneous surface 66 (defined as through the skin) of the prosthesis (fig 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the implant of Owens with the monitoring system of Winder because this type of implant allows a user to connect to a prosthesis without using a socket.  (fig 1)

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Winder (WO0028925A1).

In regard to claim 3, Winder meets the claim limitations as discussed in the rejection of claim 1 and further teaches the one or more wave-generating elements 15 comprises a plurality (defined as two or more) of wave-generating elements bonded to a circumferential side of the prosthesis.  (page 6, paragraph 2)
However, Winder only teaches one wave-generating element.
It has been held that a mere duplication of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have multiple transducers in order to measure the stability of the implant ingrowth on different aspects of the prosthesis.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04VIB
In regard to claim 11, Winder meets the claim limitations as discussed the rejection of claim 9 and further teaches the piezoelectric element 15 (page 6, paragraph 2) bonded to a circumferential side of the prosthesis (page 6, paragraph 2).
However, Winder only teaches one wave-generating element.
It has been held that a mere duplication of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have multiple transducers in order to measure the stability of the implant ingrowth on different aspects of the prosthesis.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04VIB

Response to Arguments
In regard to the 112b rejection of claims 3 and 11, the applicant’s arguments have been fully considered.  The applicant argues that “a circumferential side” means the outer side of the prosthesis.  Based on this definition, the rejection is withdrawn.
In regard to the 102(a)(2) rejection of claims 1, 4-5, 8-9 and 12-13 as unpatentable over Winder (WO0028925A1), the applicant’s arguments have been fully considered but are not found convincing.  
The applicant argues that Winder fails to teach one or more wave-generating elements and that the send/receive probe 15 outputs a signal not a wave.  The examiner respectfully disagrees.  Throughout the application acoustic wave and acoustic signal are used interchangeably.  See for example page 5 paragraph 1 “to propogate resonant waves along the inner cavity or outer surface of the prosthesis” and page 11, figure 9 description: “a probe for sending acoustic waves”.  
The applicant further argues that the probe 15 is placed “in contact” with the prosthesis.  The applicant further states in the figures 15 is inserted into the prosthesis and is therefore not “operably coupled to a surface of the prosthesis”.  The claims do not specify the surface must be an outer surface.  Therefore “in contact” with any surface of the prosthesis meets the claim limitations.  Further, the figures do not show the probe internal to the prosthesis.  The probe appears to stop at the outer surface.  (No dotted lines to indicate the probe continues within the inner prosthesis in figures 8-9.)  It appears the applicant is trying to argue that the probe is mounted external to the body.  However, this is not in the claim limitations.  
The applicant argues that the prosthesis of Talish (Winder) is not osseointegrated.  “Osseointegration” is defined as “bone adherence” or “a direct structural and functional connection between living bone and the surface of a load-bearing artificial implant”.  Since half the prior art application is about bony ingrowth into the prosthesis, the implant of Talish meets the definition of osseointegrated.
The applicant argues that mounting a wave-generating element to the surface of the prosthesis of Talish would invoke biocompatibility concerns.  “Coupled” as recited in the claims does not require permanent mounting.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., mounted) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant further argues that Talish is silent to being able to generate guided waves along the osseointegrated prosthesis.  Figures 8-9 indicate the prosthesis is 10.  As shown in figures 1B-C prosthesis 10 has a guided portion 34 through the middle of the prosthesis which will definitively guide or alter the path of any signal applied to the prosthesis.  Further, any signal will reflect from and therefore be guided by the prosthesis even without a path just by the nature of the prosthesis material in relation to the bone material.
The remainder of the applicant’s arguments are directed toward new claim limitations which have been addressed above.
In regard to the 103(a) rejection of claims 2 and 10 over Winder in view of Owens (3947897), the applicant’s arguments have been fully considered but are directed toward new claim limitations which have been addressed above.
In regard to the 103(a) rejection of claims 3 and 11 over Winder, no further arguments have been presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774